DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/12/22 has been entered
Claims 1-20 are rejected.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim 11 recite limitations “means for stopping” and “means for resuming”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, limitations “means for stopping” and “means for resuming” in claim 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.   Please see Figs 3 and 5, and paragraphs 44, 46-47, and 77-82 of the pre-grant publication of the current invention.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong (US 2019/0200413).

Regarding Claim 1, Hong teaches a method of wireless communication at a user equipment (UE), comprising (Hong, paragraph 91, the UE checks whether SCell state indication information is contained in the RRC message or the MAC CE): 
stopping a physical downlink control channel (PDCCH) monitoring on a set of activated secondary cells (SCells) in response to a monitoring stoppage event (Hong, paragraph 91, the UE checks whether SCell state indication information is contained in the RRC message or the MAC CE and controls states of the SCell according to the SCell state indication information, if the SCell state indication indicates dormant, then the UE may configure or transition a state of the SCell to be in the dormant state, it is interpreted that a set of SCells could be just one SCell, paragraph 99, the UE does not monitor PDCCH on the SCell in the dormant state, although it may report CQI/PMI/RI/PTI/CRI); and
resuming the PDCCH monitoring on at least one SCell of the set of activated SCells in response to a monitoring resumption event, wherein the set of activated SCells remain activated during a period between the stopping of the PDCCH monitoring and the resuming of the PDCCH monitoring (Hong, paragraph 93, the UE may receive a MAC CE indicating a state for the configured SCell, the MAC CE includes a field for indicating a state for the SCell as activated or dormant, paragraph 94, if a value of an index field for the SCell is set to a value indicating the activation state, the UE may change the SCell to active, paragraph 62, if the SCell enters the activation state, normal operations of the SCell are performed such as PDCCH monitoring).

Regarding Claim 2, Hong further teaches further comprising: 
receiving a first medium access control (MAC) control element (CE) via a base station, wherein the first MAC CE indicates at least one SCell of the set of activated SCells to stop monitoring (Hong, paragraph 91, the UE checks whether SCell state indication information is contained in the RRC message or the MAC CE and controls states of the SCell according to the SCell state indication information, if the SCell state indication indicates dormant, then the UE may configure or transition a state of the SCell to be in the dormant state, paragraph 99, the UE does not monitor PDCCH on the SCell in the dormant state, although it may report CQI/PMI/RI/PTI/CRI); and 
triggering the monitoring stoppage event for the at least one SCell of the set of activated SCells in response to the received first MAC CE (Hong, paragraph 91, the UE checks whether SCell state indication information is contained in the RRC message or the MAC CE and controls states of the SCell according to the SCell state indication information, if the SCell state indication indicates dormant, then the UE may configure or transition a state of the SCell to be in the dormant state, paragraph 99, the UE does not monitor PDCCH on the SCell in the dormant state, although it may report CQI/PMI/RI/PTI/CRI).

Regarding Claim 3, Hong further teaches further comprising: 
receiving a second MAC CE via a base station, wherein the second MAC CE indicates at least one SCell of the set of activated SCells that the UE is to resume PDCCH monitoring (Hong, paragraph 93, the UE may receive a MAC CE indicating a state for the configured SCell, the MAC CE includes a field for indicating a state for the SCell as activated or dormant, paragraph 94, if a value of an index field for the SCell is set to a value indicating the activation state, the UE may change the SCell to active, paragraph 62, if the SCell enters the activation state, normal operations of the SCell are performed such as PDCCH monitoring); and
triggering the monitoring resumption event in response to the received second MAC CE (Hong, paragraph 93, the UE may receive a MAC CE indicating a state for the configured SCell, the MAC CE includes a field for indicating a state for the SCell as activated or dormant, paragraph 94, if a value of an index field for the SCell is set to a value indicating the activation state, the UE may change the SCell to active, paragraph 62, if the SCell enters the activation state, normal operations of the SCell are performed such as PDCCH monitoring).

Regarding Claim 4, Hong further teaches wherein the first MAC CE indicates to stop monitoring until an explicit instruction is received to resume monitoring (Hong, paragraph 91, the UE checks whether SCell state indication information is contained in the RRC message or the MAC CE and controls states of the SCell according to the SCell state indication information, if the SCell state indication indicates dormant, then the UE may configure or transition a state of the SCell to be in the dormant state, paragraph 99, the UE does not monitor PDCCH on the SCell in the dormant state, paragraph 93, the UE may receive a MAC CE indicating a state for the configured SCell, the MAC CE includes a field for indicating a state for the SCell as activated or dormant, paragraph 94, if a value of an index field for the SCell is set to a value indicating the activation state, the UE may change the SCell to active, paragraph 62, if the SCell enters the activation state, normal operations of the SCell are performed such as PDCCH monitoring).

Regarding Claim 11, Hong teaches an apparatus for wireless communication at a user equipment (UE), comprising (Hong, paragraph 91, the UE checks whether SCell state indication information is contained in the RRC message or the MAC CE): 
means for stopping a physical downlink control channel (PDCCH) monitoring on a set of activated secondary cells (SCells) in response to a monitoring stoppage event (Hong, paragraph 91, the UE checks whether SCell state indication information is contained in the RRC message or the MAC CE and controls states of the SCell according to the SCell state indication information, if the SCell state indication indicates dormant, then the UE may configure or transition a state of the SCell to be in the dormant state, it is interpreted that a set of SCells could be just one SCell, paragraph 99, the UE does not monitor PDCCH on the SCell in the dormant state, although it may report CQI/PMI/RI/PTI/CRI); and
means for resuming the PDCCH monitoring on at least one SCell of the set of activated SCells in response to a monitoring resumption event, wherein the set of activated SCells remain activated during a period between the stopping of the PDCCH monitoring and the resuming of the PDCCH monitoring (Hong, paragraph 93, the UE may receive a MAC CE indicating a state for the configured SCell, the MAC CE includes a field for indicating a state for the SCell as activated or dormant, paragraph 94, if a value of an index field for the SCell is set to a value indicating the activation state, the UE may change the SCell to active, paragraph 62, if the SCell enters the activation state, normal operations of the SCell are performed such as PDCCH monitoring).

Regarding Claim 12, Hong teaches a non-transitory computer-readable medium storing computer executable code for wireless communication at a user equipment (UE), the code, when executed, cause a processor to (Hong, Fig 15, paragraph 247, UE 1500 includes controller 1510 to cause a state of the SCell to transition, paragraph 276, the software code may be stored in a memory unit and driven by the processor): 
stop a physical downlink control channel (PDCCH) monitoring on a set of activated secondary cells (SCells) in response to a monitoring stoppage event (Hong, paragraph 91, the UE checks whether SCell state indication information is contained in the RRC message or the MAC CE and controls states of the SCell according to the SCell state indication information, if the SCell state indication indicates dormant, then the UE may configure or transition a state of the SCell to be in the dormant state, it is interpreted that a set of SCells could be just one SCell, paragraph 99, the UE does not monitor PDCCH on the SCell in the dormant state, although it may report CQI/PMI/RI/PTI/CRI); and
resume the PDCCH monitoring on at least one SCell of the set of activated SCells in response to a monitoring resumption event, wherein the set of activated SCells remain activated during a period between the stopping of the PDCCH monitoring and the resuming of the PDCCH monitoring (Hong, paragraph 93, the UE may receive a MAC CE indicating a state for the configured SCell, the MAC CE includes a field for indicating a state for the SCell as activated or dormant, paragraph 94, if a value of an index field for the SCell is set to a value indicating the activation state, the UE may change the SCell to active, paragraph 62, if the SCell enters the activation state, normal operations of the SCell are performed such as PDCCH monitoring).

Regarding Claim 13, Hong teaches an apparatus for wireless communication at a user equipment (UE), comprising (Hong, Fig 15, paragraph 247, UE 1500 includes controller 1510 to cause a state of the SCell to transition): 
a memory (Hong, Fig 15, paragraph 247, UE 1500 includes controller 1510 to cause a state of the SCell to transition, paragraph 276, the software code may be stored in a memory unit and driven by the processor); and 
at least one processor coupled to the memory and configured to (Hong, Fig 15, paragraph 247, UE 1500 includes controller 1510 to cause a state of the SCell to transition, paragraph 276, the software code may be stored in a memory unit and driven by the processor): 
stop a physical downlink control channel (PDCCH) monitoring on a set of activated secondary cells (SCells) in response to a monitoring stoppage event (Hong, paragraph 91, the UE checks whether SCell state indication information is contained in the RRC message or the MAC CE and controls states of the SCell according to the SCell state indication information, if the SCell state indication indicates dormant, then the UE may configure or transition a state of the SCell to be in the dormant state, it is interpreted that a set of SCells could be just one SCell, paragraph 99, the UE does not monitor PDCCH on the SCell in the dormant state, although it may report CQI/PMI/RI/PTI/CRI); and
resume the PDCCH monitoring on at least one SCell of the set of activated SCells in response to a monitoring resumption event, wherein the SCells of the set of activated SCells remain activated during a period between the stopping of the PDCCH monitoring and the resuming of the PDCCH monitoring (Hong, paragraph 93, the UE may receive a MAC CE indicating a state for the configured SCell, the MAC CE includes a field for indicating a state for the SCell as activated or dormant, paragraph 94, if a value of an index field for the SCell is set to a value indicating the activation state, the UE may change the SCell to active, paragraph 62, if the SCell enters the activation state, normal operations of the SCell are performed such as PDCCH monitoring).

Regarding Claim 14, Hong further teaches wherein the at least one processor coupled to the memory is further configured to: 
receive a first medium access control (MAC) control element (CE) via a base station, wherein the first MAC CE indicates at least one SCell of the set of activated SCells to stop monitoring (Hong, paragraph 91, the UE checks whether SCell state indication information is contained in the RRC message or the MAC CE and controls states of the SCell according to the SCell state indication information, if the SCell state indication indicates dormant, then the UE may configure or transition a state of the SCell to be in the dormant state, paragraph 99, the UE does not monitor PDCCH on the SCell in the dormant state, although it may report CQI/PMI/RI/PTI/CRI); and 
trigger the monitoring stoppage event for the at least one SCell of the set of activated SCells in response to the received first MAC CE (Hong, paragraph 91, the UE checks whether SCell state indication information is contained in the RRC message or the MAC CE and controls states of the SCell according to the SCell state indication information, if the SCell state indication indicates dormant, then the UE may configure or transition a state of the SCell to be in the dormant state, paragraph 99, the UE does not monitor PDCCH on the SCell in the dormant state, although it may report CQI/PMI/RI/PTI/CRI).

Regarding Claim 15, Hong further teaches wherein the at least one processor coupled to the memory is further configured to: 
receive a second MAC CE via a base station, wherein the second MAC CE indicates at least one SCell of the set of activated SCells that the UE is to resume PDCCH monitoring (Hong, paragraph 93, the UE may receive a MAC CE indicating a state for the configured SCell, the MAC CE includes a field for indicating a state for the SCell as activated or dormant, paragraph 94, if a value of an index field for the SCell is set to a value indicating the activation state, the UE may change the SCell to active, paragraph 62, if the SCell enters the activation state, normal operations of the SCell are performed such as PDCCH monitoring); and 
trigger the monitoring resumption event in response to the received second MAC CE (Hong, paragraph 93, the UE may receive a MAC CE indicating a state for the configured SCell, the MAC CE includes a field for indicating a state for the SCell as activated or dormant, paragraph 94, if a value of an index field for the SCell is set to a value indicating the activation state, the UE may change the SCell to active, paragraph 62, if the SCell enters the activation state, normal operations of the SCell are performed such as PDCCH monitoring).

Regarding Claim 16, Hong further teaches wherein the first MAC CE indicates to stop monitoring until an explicit instruction is received to resume monitoring (Hong, paragraph 91, the UE checks whether SCell state indication information is contained in the RRC message or the MAC CE and controls states of the SCell according to the SCell state indication information, if the SCell state indication indicates dormant, then the UE may configure or transition a state of the SCell to be in the dormant state, paragraph 99, the UE does not monitor PDCCH on the SCell in the dormant state, paragraph 93, the UE may receive a MAC CE indicating a state for the configured SCell, the MAC CE includes a field for indicating a state for the SCell as activated or dormant, paragraph 94, if a value of an index field for the SCell is set to a value indicating the activation state, the UE may change the SCell to active, paragraph 62, if the SCell enters the activation state, normal operations of the SCell are performed such as PDCCH monitoring).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Hong (US 2019/0200413) in view of Vajapeyam (US 2016/0119969).

Regarding Claim 5, Hong teaches all the limitations of parent claim 2, but does not explicitly teach wherein the UE is configured with connected mode discontinuous reception (C-DRX), and wherein the method further comprising: 
triggering the monitoring resumption event upon detection of a subsequent ON duration in the C-DRX.
However Vajapeyam teaches wherein the UE is configured with connected mode discontinuous reception (C-DRX) (Vajapeyem, paragraph 71, the basic DRX process in LTE RRC connected mode  is controlled by an inactivity timer, on-duration timer, and DRX cycle time), and wherein the method further comprising: 
triggering the monitoring resumption event upon detection of a subsequent ON duration in the C-DRX (Vajapayem, Fig 9, paragraph 81, at block 906 the secondary on duration period begins in which the UE actively monitors the eCC SCell for a downlink control channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by adding continuous DRX as taught by Vajapeyam.    Because Hong and Vajapeyam teach SCells, and specifically Vajapeyam teaches continuous DRX for the benefit of the analogous art of updated MAC operations for semi-persistent scheduling and discontinuous reception operations with enhanced component carrier secondary cells (Vajapeyam, abstract).

Regarding Claim 17, Hong teaches all the limitations of parent claim 14, but does not explicitly teach wherein the UE is configured with connected mode discontinuous reception (C-DRX), and wherein the at least one processor coupled to the memory is further configured to: 
trigger the monitoring resumption event upon detection of a subsequent ON duration in the C-DRX.
However Vajapeyam teaches wherein the UE is configured with connected mode discontinuous reception (C-DRX) (Vajapeyem, paragraph 71, the basic DRX process in LTE RRC connected mode  is controlled by an inactivity timer, on-duration timer, and DRX cycle time), and wherein the at least one processor coupled to the memory is further configured to: 
trigger the monitoring resumption event upon detection of a subsequent ON duration in the C-DRX (Vajapayem, Fig 9, paragraph 81, at block 906 the secondary on duration period begins in which the UE actively monitors the eCC SCell for a downlink control channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by adding continuous DRX as taught by Vajapeyam.    Because Hong and Vajapeyam teach SCells, and specifically Vajapeyam teaches continuous DRX for the benefit of the analogous art of updated MAC operations for semi-persistent scheduling and discontinuous reception operations with enhanced component carrier secondary cells (Vajapeyam, abstract).

Claim 6 is rejected under 35 U.S.C 103 as being unpatentable over Hong (US 2019/0200413) in view of Feuersaenger (US 2015/0230286).

Regarding Claim 6, Hong teaches all the limitations of parent claim 2, but does not explicitly teach wherein the first MAC CE indicates a stop monitoring time duration; and 
wherein the method further comprising: 
triggering the monitoring resumption event upon expiration of the stop monitoring time duration.
However Feuersaenger teaches wherein the first MAC CE indicates a stop monitoring time duration (Feuersaenger, paragraph 84, the short DRX cycle may also be initiated by means of a MAC control element, when the short DRX cycle timer expires the UE moves into a long DRX cycle, hence the MAC CE specified the stop monitoring duration by initiating a short DRX cycle for the next cycle); and 
wherein the method further comprising: 
triggering the monitoring resumption event upon expiration of the stop monitoring time duration (Feuersaenger, paragraph 84, the short DRX cycle may also be initiated by means of a MAC control element, when the short DRX cycle timer expires the UE moves into a long DRX cycle, hence the MAC CE specified the stop monitoring duration for the next cycle duration by initiating a short DRX cycle for the next cycle, after this stop monitoring duration of the short DRX cycle the monitoring resumes upon the “on” duration of the long DRX cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by adding a MAC CE indicating a stop monitoring time duration as taught by Feuersaenger.    Because Hong and Feuersaenger teach SCells, and specifically Feuersaenger teaches a MAC CE indicating a stop monitoring time duration for the benefit of the analogous art of avoiding in-device coexistence interference (Feuersaenger, abstract).

Claims 7-8 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Hong (US 2019/0200413) and Feuersaenger  (US 2015/0230286), and further in view of Vajapeyam (US 2016/0119969).

Regarding Claim 7, Hong and Feuersaenger further teach wherein the stop monitoring duration is based on a number of DRX cycles (Feuersaenger, paragraph 84, the short DRX cycle may also be initiated by means of a MAC control element, when the short DRX cycle timer expires the UE moves into a long DRX cycle, hence the MAC CE specified the stop monitoring duration for the next cycle duration by initiating a short DRX cycle for the next cycle, and this shortened off duration of the short DRX cycle lasts for one cycle before going back to a long DRX cycle).
Hong and Feuersaenger do not explicitly teach wherein the UE is configured with C-DRX, however Vajapeyam teaches wherein the UE is configured with C-DRX (Vajapeyam, paragraph 71, the basic DRX process in LTE RRC connected mode is controlled by an inactivity timer, on-duration timer, and DRX cycle time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong and Feuersaenger by adding continuous DRX as taught by Vajapeyam.    Because Hong, Feuersaenger, and Vajapeyam teach SCells, and specifically Vajapeyam teaches continuous DRX for the benefit of the analogous art of updated MAC operations for semi-persistent scheduling and discontinuous reception operations with enhanced component carrier secondary cells (Vajapeyam, abstract).

Regarding Claim 8, Hong, Feuersaenger, and Vajapeyam further teach wherein the DRX cycles comprise: long DRX cycles, short DRX cycles, or any combination thereof (Feuersaenger, paragraph 84, the short DRX cycle may also be initiated by means of a MAC control element, when the short DRX cycle timer expires the UE moves into a long DRX cycle).

Regarding Claim 18, Hong teaches all the limitations of parent claim 14, but does not explicitly teach wherein the first MAC-CE indicates a stop monitoring time duration; and wherein the at least one processor coupled to the memory is further configured to: 
trigger the monitoring resumption event upon expiration of the stop monitoring time duration, wherein the UE is configured with C-DRX, and wherein the stop monitoring duration is based on a number of DRX cycles, and wherein the DRX cycles comprise: long DRX cycles, short DRX cycles, or any combination thereof.
However Feuersaenger teaches wherein the first MAC-CE indicates a stop monitoring time duration (Feuersaenger, paragraph 84, the short DRX cycle may also be initiated by means of a MAC control element, when the short DRX cycle timer expires the UE moves into a long DRX cycle, hence the MAC CE specified the stop monitoring duration by initiating a short DRX cycle for the next cycle); and wherein the at least one processor coupled to the memory is further configured to: 
trigger the monitoring resumption event upon expiration of the stop monitoring time duration (Feuersaenger, paragraph 84, the short DRX cycle may also be initiated by means of a MAC control element, when the short DRX cycle timer expires the UE moves into a long DRX cycle, hence the MAC CE specified the stop monitoring duration for the next cycle duration by initiating a short DRX cycle for the next cycle, after this stop monitoring duration of the short DRX cycle the monitoring resumes upon the “on” duration of the long DRX cycle), and 
wherein the stop monitoring duration is based on a number of DRX cycles (Feuersaenger, paragraph 84, the short DRX cycle may also be initiated by means of a MAC control element, when the short DRX cycle timer expires the UE moves into a long DRX cycle, hence the MAC CE specified the stop monitoring duration for the next cycle duration by initiating a short DRX cycle for the next cycle, and this shortened off duration of the short DRX cycle lasts for one cycle before going back to a long DRX cycle), and 
wherein the DRX cycles comprise: long DRX cycles, short DRX cycles, or any combination thereof (Feuersaenger, paragraph 84, the short DRX cycle may also be initiated by means of a MAC control element, when the short DRX cycle timer expires the UE moves into a long DRX cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by adding a MAC CE indicating a stop monitoring time duration as taught by Feuersaenger.    Because Hong and Feuersaenger teach SCells, and specifically Feuersaenger teaches a MAC CE indicating a stop monitoring time duration for the benefit of the analogous art of avoiding in-device coexistence interference (Feuersaenger, abstract).
Hong and Feuersaenger do not explicitly teach wherein the UE is configured with C-DRX, however Vajapeyam teaches wherein the UE is configured with C-DRX (Vajapeyam, paragraph 71, the basic DRX process in LTE RRC connected mode  is controlled by an inactivity timer, on-duration timer, and DRX cycle time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong and Feuersaenger by adding continuous DRX as taught by Vajapeyam.    Because Hong, Feuersaenger, and Vajapeyam teach SCells, and specifically Vajapeyam teaches continuous DRX for the benefit of the analogous art of updated MAC operations for semi-persistent scheduling and discontinuous reception operations with enhanced component carrier secondary cells (Vajapeyam, abstract).

Claims 9-10 and 19-20 are rejected under 35 U.S.C 103 as being unpatentable over Hong (US 2019/0200413) in view of Vujcic (US 2013/0237208).

Regarding Claim 9, Hong teaches all the limitations of parent claim 1, but does not explicitly teach further comprising: 
triggering the monitoring stoppage event upon determining that a data traffic load fails to satisfy a minimum traffic threshold.
However Vujcic teaches further comprising: 
triggering the monitoring stoppage event upon determining that a data traffic load fails to satisfy a minimum traffic threshold (Vujcic, paragraph 140, if traffic load on the PCell is considered low, e.g. in comparison to a threshold, then deactivation of an SCell may be needed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by adding starting and stopping monitoring of SCells based on load as taught by Vujcic.    Because Hong and Vujcic teach SCells, and specifically Vujcic teaches starting and stopping monitoring of SCells based on load for the benefit of the analogous art of managing activation/deactivation of SCells (Vujcic, abstract).

Regarding Claim 10, Hong teaches all the limitations of parent claim 1, but does not explicitly teach further comprising: 
triggering the monitoring resumption event when a data traffic load satisfies a traffic threshold.
However Vujcic teaches further comprising: 
triggering the monitoring resumption event when a data traffic load satisfies a traffic threshold (Vujcic, paragraph 139, if traffic load on the PCell is considered high, e.g. in comparison to a threshold, then activation of an SCell may be needed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by adding starting and stopping monitoring of SCells based on load as taught by Vujcic.    Because Hong and Vujcic teach SCells, and specifically Vujcic teaches starting and stopping monitoring of SCells based on load for the benefit of the analogous art of managing activation/deactivation of SCells (Vujcic, abstract).

Regarding Claim 19, Hong teaches all the limitations of parent claim 13, but does not explicitly teach wherein the at least one processor coupled to the memory is further configured to: 
trigger the monitoring stoppage event upon determining that a data traffic load fails to satisfy a minimum traffic threshold.
However Vujcic teaches wherein the at least one processor coupled to the memory is further configured to: 
trigger the monitoring stoppage event upon determining that a data traffic load fails to satisfy a minimum traffic threshold (Vujcic, paragraph 140, if traffic load on the PCell is considered low, e.g. in comparison to a threshold, then deactivation of an SCell may be needed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by adding starting and stopping monitoring of SCells based on load as taught by Vujcic.    Because Hong and Vujcic teach SCells, and specifically Vujcic teaches starting and stopping monitoring of SCells based on load for the benefit of the analogous art of managing activation/deactivation of SCells (Vujcic, abstract).

Regarding Claim 20, Hong teaches all the limitations of parent claim 13, but does not explicitly teach wherein the at least one processor coupled to the memory is further configured to: 
trigger the monitoring resumption event when a data traffic load satisfies a traffic threshold.	However Vujcic teaches wherein the at least one processor coupled to the memory is further configured to: 
trigger the monitoring resumption event when a data traffic load satisfies a traffic threshold (Vujcic, paragraph 139, if traffic load on the PCell is considered high, e.g. in comparison to a threshold, then activation of an SCell may be needed).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by adding starting and stopping monitoring of SCells based on load as taught by Vujcic.    Because Hong and Vujcic teach SCells, and specifically Vujcic teaches starting and stopping monitoring of SCells based on load for the benefit of the analogous art of managing activation/deactivation of SCells (Vujcic, abstract).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully moot as new grounds of rejection are used.  Please see updated rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412




/CHARLES C JIANG/             Supervisory Patent Examiner, Art Unit 2412